73 F.3d 371NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Phillip MARSH;  Marlene Marsh, Defendants-Appellants.
No. 95-10242.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 27, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Phillip and Marlene Marsh interlocutorily appeal the district court's denial of their motion to dismiss the criminal indictment against them on double jeopardy grounds.  We have jurisdiction, United States v. Chick, 61 F.3d 682, 684-86 (9th Cir.1995), and we affirm.


3
The Marshes contend that the criminal indictment violates the Double Jeopardy Clause because they were also subjected to punishment for the same conduct through the Internal Revenue Service's non-final contested administrative forfeiture proceedings.  This contention is foreclosed by United States v. Sanchez-Cobarruvias, 65 F.3d 781, 783-84 (9th Cir.1995), in which we held that there must be a final decision in a civil administrative forfeiture proceeding before double jeopardy attaches.  Accordingly, the district court's order is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3